Opinion filed January 12, 2012




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-11-00254-CR
                                          __________

                              TERRY LANE LEE, Appellant

                                                  V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 238th District Court
                                   Midland County, Texas
                               Trial Court Cause No. CR36839


                             MEMORANDUM                   OPINION
       Pursuant to a plea bargain agreement, Terry Lane Lee pleaded guilty to two first-degree
felony counts of aggravated sexual assault of a child. In accordance with the plea bargain, the
trial court accepted his plea and sentenced him to confinement for a term of twenty-nine years in
the Institutional Division of the Texas Department of Criminal Justice on each count with the
sentences to run concurrently. On appeal, appellant attempts to set aside his conviction on the
grounds that his trial counsel was ineffective and that his plea was involuntary. According to the
record, however, appellant waived his right to appeal, and the trial court did not grant him a right
to appeal. Specifically, the trial court’s certifications of appellant’s right of appeal indicated that
it was a plea-bargain case and appellant has no right of appeal and that appellant waived the right
of appeal. Therefore, we dismiss the appeal.
         On December 1, 2011, the clerk’s office notified appellant in writing of the trial court’s
certifications and their consequences to his appeal. Appellant was requested to provide a written
response by December 16, 2011, to continue the appeal. Appellant has filed numerous motions
and responses since then claiming that his appeal should be continued because it is meritorious.
         In connection with his guilty plea, appellant acknowledged in writing that he was waiving
his right to appeal the conviction under the terms of the plea bargain. He executed a “Waiver of
Right to Appeal” in each count wherein he was admonished in writing of his right to appeal the
conviction and the right to court-appointed counsel on appeal if he is indigent. He agreed to
“voluntarily, knowingly and intelligently WAIVE AND GIVE UP [HIS] RIGHT TO
APPEAL.” Furthermore, appellant acknowledged in writing that he was admonished by the trial
court:
         [I]f the punishment assessed by the Court does not exceed the punishment
         recommended by the State and agreed to by me, the Court must give its
         permission to me before I may prosecute an appeal on any matter in the case
         except for those matters raised by written motion filed prior to trial which were
         ruled on by the Court.

         The record shows that appellant received the necessary admonishments about the
consequences of his plea, including the waiver of his right to appeal. Both he and his trial
counsel signed the written admonishments and waivers of the right to appeal, and the trial court
accepted them. When a defendant waives this limited right to appeal, he may appeal only if the
trial court later gives its express permission. See Willis v. State, 121 S.W.3d 400, 403 (Tex. Crim.
App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). Here, appellant
expressly waived his right to appeal under the terms of his plea agreement. The trial court’s
certifications do not indicate that he was given permission to appeal, nor does the record. As a
result, we dismiss his appeal.
         Furthermore, TEX. R. APP. P. 25.2(a)(2) provides as follows:
         In a plea bargain case–that is, a case in which a defendant’s plea was guilty . . .
         and the punishment did not exceed the punishment recommended by the
         prosecutor and agreed to by the defendant–a defendant may appeal only:

                    (A) those matters that were raised by written motion filed and
                ruled on before trial, or

                    (B) after getting the trial court’s permission to appeal.


                                                   2
The trial court’s certifications indicate that appellant does not have a right of appeal because he
was sentenced pursuant to the agreed terms of a plea bargain and did not satisfy either of the
exceptions listed under Rule 25.2(a)(2). We must dismiss the appeal “without further action,
regardless of the basis for the appeal” if the trial court’s certifications show there is no right to
appeal. Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). In such circumstances,
no inquiry into even possibly meritorious claims may be made. Id.
       Accordingly, this appeal is dismissed. All pending motions are dismissed as moot.


                                                                      PER CURIAM

January 12, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1




       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                3